Murray, C. J.,
delivered the opinion of the court, with which Heydenfeldt, Justice, concurred.
This was an application, upon the part of the appellants, to the court below, for a pro rata distribution of the proceeds of a building, sold to satisfy a judgment decreeing a mechanic’s lien.
The appellants had a judgment against the building, of the same date with that of the respondent, for materials furnished in its construction. Our statute has placed liens for materials and liens for labor on the same footing.
The court erred in refusing to distribute the proceeds in conformity with the statute.
Judgment reversed, and new trial ordered, with costs.